DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on 12/22/2021.
Claims 1, 3, 9-16 and 22 are amended.
Claims 2 and 4 are cancelled.
Claims 25-36 are new.
Claims 1, 3 and 5-36 are pending in the current application.
Allowable Subject Matter
Claims 1, 3, and 5-36 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s claim amendments and supporting remarks overcome the previous rejections.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974.  The examiner can normally be reached on M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617